office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b02 jkeeney postu-127829-09 uilc date date third party communication none date of communication not applicable to manager special enforcement program gulf states area examination small_business self-employed from senior counsel branch passthroughs special industries subject request for chief_counsel_advice this chief_counsel_advice may not be used or cited as precedent legend ------------------------------------------------------------- trust date ----------------------- date ------------------- date -------------------- date ----------------- --------------- a b ----------------- ----------------- c ----------------- d e ----------------- ------------- f ------------- g ------------- h i ------------- year ------- issue postu-127829-09 may trust take a charitable_contribution_deduction under sec_642 based on the fair_market_value of appreciated_property purchased from accumulated gross_income of the trust or should the charitable_contribution_deduction be limited to the adjusted_basis of the contributed properties conclusion trust’s charitable_contribution_deduction should be limited to the adjusted_basis of the properties purchased from accumulated gross_income facts on date the trust filed an amended_return requesting a refund of dollar_figurea on its year return the refund was based on charitable_contributions made by the trust that increased from dollar_figureb as originally reported to dollar_figurec the trust represents this increase was due to an error in calculation of the unrelated_business_taxable_income ubti limitations on their year charitable_contribution this refund case is currently in examination and is not a docketed tax_court case trust is a complex_trust subject_to the provisions of of the internal_revenue_code code trust’s agreement provides that t he trustee may also distribute to charity such amounts from the gross_income of the trust as the trustee determines appropriate to help carry out its charitable mission trust represents that all of the properties contributed to charity during year were purchased with prior years’ gross_income and can be traced to that gross_income the charitable_contribution_deduction was based on the donation of three properties to three different charities and a flow-through deduction from a partnership which is not at issue in the present case one of the three properties was a building purchased on date for dollar_figured and donated in year for the appraised fair_market_value of dollar_figuree another property was purchased on date for dollar_figuref and donated in year for the appraised fair_market_value of dollar_figureg the third property was purchased on date for dollar_figureh and donated in year for the appraised fair_market_value of dollar_figurei the materials which you have submitted neither explain nor challenge the rapid appreciation of the properties law and analysis sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized postu-127829-09 sec_1001 provides that except as otherwise provided in subtitle a of the code the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property must be recognized sec_642 provides that a_trust other than a_trust subject_to sec_651 and sec_652 is allowed a deduction in computing its taxable_income for any amount of gross_income without limitation that pursuant to the terms of the governing instrument is during the taxable_year paid for a purpose specified in sec_170 this deduction is in lieu of the charitable deduction allowed by sec_170 in 301_us_379 the supreme court stated that it was not necessary for a_trust to prove that contributions of cash to charity arose from gross_income that was earned during the same year in which the cash was contributed to charity instead the payment of cash was still considered to have its source in the gross_income of a_trust if the gross_income was earned in prior taxable years in 145_f2d_411 3d cir the trustees contributed securities to charity which had been received in a tax-free_exchange for securities that made up the original trust corpus the trust had amounts of gross_income which exceeded the value of the securities that were contributed to charity the circuit_court affirming the tax_court held that the contribution of securities did not arise from the gross_income of the trust and disallowed the deduction the tax_court pointed out in w k frank trust that if the trusts had sold the shares which they had contributed to charity and realized the fair_market_value of the shares at the dates of the gifts they would have been subject_to income_tax upon the capital_gains made if they had contributed money out of such capital_gains they would clearly have been entitled to deduct the amounts contributed up to the amounts of net_income of the trusts w k frank trust of 2_tcm_1107 the present case differs from w k frank trust in that the contributions to charity were not made from property that was initially contributed to the corpus of the trust but rather property purchased in a previous year from gross_income in addition revrul_2003_123 2003_2_cb_1200 similarly denies a sec_642 deduction for the contribution of a conservation_easement on property owned by the trust since its inception in 47_fsupp2d_670 the district_court denied a sec_642 deduction to an estate on a contribution of stock owned by the decedent at death the estate argued that under old colony trust co it did not matter whether the charitable_contribution was traceable to gross_income so long as there was sufficient gross_income to cover the contribution the district_court disagreed stating that t he estate’s reading of old colony trust co would destroy the tracing requirement of sec_642 crestar bank pincite the district_court explains that sec_642 requires that contributions have their source in gross_income therefore the stature requires tracing to determine the source of the contribution postu-127829-09 a standard treatise on fiduciary income_taxation discusses the issue of whether unrealized_appreciation should be considered as gross_income under sec_642 m carr ferguson james j freeland mark l ascher federal income_taxation of estates trusts and beneficiaries sec_5 second edition the treatise states that the contribution of low-basis property would yield a double tax advantage avoidance of tax on the potential gain and the ability to deduct not only the basis but also the gain from gross_income as the circuit_court in w k frank trust pointed out that a ppreciation in value unrealized by sale_or_other_disposition is not gross_income f 2d pincite limiting the deduction to basis representing amount previously taken into income on the basis of the court’s analysis in w k frank addresses a substantive question not directly controlled by old colony which concerned a cash contribution u s v benedict 338_us_692 offers a useful parallel in benedict a contribution under the predecessor to sec_642 was denied for a contribution of certain capital_gains because those gains were excludable from gross_income under another provision the court stated citing w k frank that w e treat that percentage of capital_gains which expressly is not to be taken into account in computing taxable net_income as also excluded from statutory gross_income u s pincite hazards and other considerations we find no prior cases or other authority in which the service has so limited a sec_642 deduction and there is at least one source of counter-authority one commentator interprets old colony as authority for a sec_642 deduction up to the amount of gross_income for that year in any case where the controlling document does not specifically designate the payment as coming from principal whether made from prior years’ cash accumulations principal or income receipts in hand such as stock_dividends or borrowings as well as principal assets abbin byrle m income_taxation of fiduciaries and beneficiaries on balance however the majority view of the court’s and commentators as well as our own points to the view that trust may not claim a charitable_contribution_deduction greater than its adjusted_basis of the properties purchased from accumulated gross_income under sec_642 this writing may contain privileged information any unauthorized disclosure of these writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call ----------------------of this office at if you have any further questions
